office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postn-150632-12 uilc date date to chief excise_tax program ----------------------- from chief branch office of associate chief_counsel passthroughs and special industries ------------------- third party communication none date of communication not applicable subject ------------------------------------------------------------------------------------------------ this responds to your request for non-taxpayer specific legal advice that asks whether a blend of glycerin diesel_fuel and water that is sprayed on coal as a freeze control agent qualifies for the alternative_fuel_mixture credit this advice may not be used or cited as precedent facts a domestic blender producer mixes glycerin diesel_fuel a taxable_fuel and water to produce a mixture mixture the glycerin is a liquid fuel derived from biomass the glycerin is not ethanol methanol biodiesel or any fuel derived from the production of paper or pulp depending on the specific result intended the proportion of these three components in the mixture varies between percent and percent for glycerin dollar_figure percent to percent for diesel_fuel and percent to percent for water producer sells the mixture to domestic coal producers and transporters purchasers as a freeze control agent for coal that is burned in the united_states purchaser sprays the mixture on coal to prevent the formation of a solid coal block too large to easily unload from railcars or trucks purchaser may also apply the mixture to the floors and sides of the railcars and trucks to prevent the coal from sticking to their sides and bottoms these applications facilitate the efficient and complete unloading of coal from railcars and trucks postn-150632-12 although producer sells the mixture as a freeze control agent producer claims the alternative_fuel_mixture credit because some of the producer’s mixture will be consumed along with the coal when the coal is burned to produce heat law sec_6426 allows an alternative_fuel_mixture credit that is the product of dollar_figure cents and the number of gallons of alternative_fuel the taxpayer uses in producing any alternative_fuel_mixture for sale or use in the taxpayer’s trade_or_business sec_6426 defines alternative_fuel_mixture as a mixture of alternative_fuel and taxable_fuel that is sold by the taxpayer producing the mixture to any person for use as fuel or is used as a fuel by the taxpayer producing the mixture sec_6426 defines alternative_fuel as including certain liquid fuels derived from biomass as defined in sec_45k alternative_fuel_mixture is a mixture of alternative_fuel and taxable_fuel that contains at least percent by volume of taxable_fuel see sec_2 of notice_2006_92 2006_2_cb_774 sec_2 of notice_2006_92 defines use of a fuel in the context of alternative_fuel mixtures a mixture is used as a fuel when it is consumed in the production of energy thus for example a mixture is used as a fuel when it is consumed in a furnace to produce heat a mixture producer sells a mixture for use as a fuel if the producer has reason to believe that the mixture will be used as a fuel either by the person buying the mixture from the producer or by any later buyer of the mixture revrul_69_150 1969_1_cb_286 determined that gasoline delivered into the fuel tank of a vehicle to serve as fuel for the vehicle’s operation is not carried by the vehicle for the purpose of transporting the fuel from one place to another place rather the fuel is part of the vehicle therefore for purposes of the export exemption from the manufacturers excise_tax in sec_4221 the fuel in the tank of an exported vehicle is considered to be part of the vehicle and not a separate commodity that is exported analysis to qualify for the alternative_fuel_mixture credit a mixture producer must either sell a mixture for use as a fuel or use the mixture as a fuel a producer sells a mixture for use as a fuel if the producer has reason to believe that the mixture will be used as a fuel either by the person buying the mixture from the producer or by any later buyer of the mixture a mixture is used as a fuel when it is consumed in the production of energy producer sells its mixture as a freeze control agent that prevents its customers’ coal from freezing into blocks that are unmanageable and to facilitate the coal’s safe and efficient transportation rather than as a fuel to be consumed in the production of energy postn-150632-12 comparable to the analysis in revrul_69_150 the mixture after being applied to the coal as a freeze control agent is absorbed by the coal and loses its identity as a separate and identifiable product that can be burned as a fuel therefore producer does not have reason to believe that its purchasers will use the mixture as a fuel rather than a freeze control agent conclusion consequently the mixture that is sprayed on coal as a freeze control agent does not qualify for the alternative_fuel_mixture credit if you have any further questions please call ---------------------at ----- --------------
